Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO.:

  DANIEL GONZALEZ

            Plaintiff,

  vs.

  JAB KITCHEN DESIGNERS CORP.,
   a Florida Profit Corporation; HERON
  STONE GP., a Florida Limited Liability
  Company; JAMIE HADDIX, as an individual,

         Defendants.
  ________________________________________/

                                             COMPLAINT

           Plaintiff DANIEL GONZALEZ, (hereinafter, “Plaintiff”) by and through his undersigned

  attorney hereby sues Defendants JAB KITCHEN DESIGNERS CORP., a Florida profit

  Corporation (hereinafter, "JAB KITCHEN DESIGNERS”), HERON STONE GP LLC , a Florida

  Limited Liability Company (hereinafter, “HERON STONE GP”), JAMIE HADDIX (hereinafter,

  “HADDIX”) collectively “Defendants” and states as follows:

                                   JURISDICTION AND VENUE

  1. This is an action for damages and other relief for unpaid wages and unpaid overtime committed

        by Defendants pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”), and

        the Florida Minimum Wage Act, (hereinafter “FMWA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

        and 28 U.S.C. § 1367.

   3. Venue is proper for the United States Court for the Southern District of Florida because

        Plaintiff was employed in the Southern District of Florida by Defendants, which at all material



                                                    1
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 14




      times conducted, and continues to conduct, business in the Southern District of Florida, and

      because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

      Florida and because Defendants are subject to personal jurisdiction there.

                                                PARTIES

  4. Plaintiff at all times pertinent to this complaint resided within Miami-Dade County, Florida.

     Plaintiff is over the age of eighteen and otherwise sui juris.

  5. During all times relevant to this Complaint, Plaintiff was employed by Defendants.

     Specifically, Plaintiff performed work for Defendants as a full-time laborer from on or about

     early April 27, 2020 through on or about August 11, 2020. Plaintiff was therefore an employee

     as defined by 29 U.S.C. § 203(e) and Fla. Stat. § 448.101.

  6. Defendant HERON STONE GP LLC is a Florida limited liability Company organized and

     existing under and by virtue of the laws of Florida and was registered to do business within

     Florida. HERON STONE GP LLC has, at all times material hereto, conducted substantial and

     continuous business within Miami-Dade County, and is subject to the laws of the United States

     and the State of Florida.

  7. Defendant HERON STONE GP LLC is an “employer” as defined by 29 U.S.C. § 203(d) and

     (s)(1), in that it has employees engaged in commerce or in the production of goods for

     commerce or that has employees handling, selling, or otherwise working on goods or materials

     that have been moved in or produced for commerce by any person.

  8. Specifically, Defendant HERON STONE GP LLC is in the construction business and engage

     in residential construction and land development.

  9. At all times material to this Complaint, HERON STONE GP LLC had two (2) or more

     employees who have regularly sold, handled, or otherwise worked on goods and/or materials



                                                   2
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 14




     that have been moved in or produced for commerce which as employees subject to the

     provisions of the FLSA, 29 U.S.C. § 207.

  10. Defendant JAB KITCHEN DESIGNERS is a Florida corporation organized and existing under

     and by virtue of the laws of Florida and registered to do business within Florida. Defendant

     JAB KITCHEN DESIGNERS had, at all times material hereto, conducted substantial and

     continuous business within Miami-Dade County, and is subject to the laws of the United States

     and the State of Florida.

  11. Defendant JAB KITCHEN DESIGNERS is an “employer” as defined by 29 U.S.C. § 203(d)

     and (s)(1), in that it has employees engaged in commerce or in the production of goods for

     commerce or that has employees handling, selling, or otherwise working on goods or materials

     that have been moved in or produced for commerce by any person.

  12. Specifically, Defendant JAB KITCHEN DESIGNERS in the construction business and engage

     in the installation and remodeling of cabinetry, sinks, flooring, walls, and the various aspects

     of kitchens.

  13. At all times material to this Complaint, JAB KITCHEN DESIGNERS had two (2) or more

     employees who have regularly sold, handled, or otherwise worked on goods and/or materials

     that have been moved in or produced for commerce which as employees subject to the

     provisions of the FLSA, 29 U.S.C. § 207.

  14. At all material times hereto Defendants were joint “employers” of Plaintiff as that term is

     defined under 29 U.S.C. § 203(d) in that JAB KITCHEN DESIGNERS and HERON STONE

     GP were contractors and subcontractors engaged in a residential construction project in which

     Plaintiff performed work as an installer.




                                                  3
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 14




  15. At all times material to this Complaint, JAB KITCHEN DESIGNERS and HERON STONE

     GP, separately and/or in combination employed at least ten (10) employees.

  16. Defendants JAB KITCHEN DESIGNERS and HERON STONE GP, upon knowledge and

     belief, separately and/or in combination have had gross revenue which exceeds $500,000 for

     each of the past three (3) years and utilizes goods in the flow of commerce across state lines.

  17. Defendant JAMIE HADDIX is a corporate officer of and/or owner and or manager, and

     exercised operational control over the activities of, corporate Defendant, JAB KITCHEN

     DESIGNERS.

  18. Defendant JAMIE HADDIX acted directly in the interest of her company, JAB KITCHEN

     DESIGNERS. Upon all available information, JAMIE HADDIX controlled the manner in

     which Plaintiff performed his work and the pay he was to receive.

  19. All other conditions precedent to this action have been performed or have been waived.


                                     GENERAL ALLEGATIONS

  20. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

     more workweeks within three (3) years of the filing of this complaint.

  21. Specifically, Plaintiff performed work for Defendants as an installer from on or about April

     27, 2020 until on or about August 11, 2020.

  22. During Plaintiff’s employment, Plaintiff regularly worked twelve (12) hours per day seven (7)

     seven days a week.

  23. Accordingly, during the course of his employment, Plaintiff regularly worked between 60-84

     hours per work week.




                                                   4
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 14




  24. During Plaintiff’s employment Defendants compensated Plaintiff at a piece rate which varied

     between $130.00 -$260 per installation depending on the type of kitchen that he installed.

  25. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

  26. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40) each

     week, as proscribed by the laws of the United States and the State of Florida.

  27. Defendants knew that Plaintiff was working overtime, and that Federal law requires employees

     to be compensated at time and one-half per hour for overtime pay.

  28. Additionally, the Defendants failed to compensate the Plaintiff for hours worked during the

     last week of employment.

  29. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.

  30. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.

                                           COUNT I
                           VIOLATION OF FLSA/MINIMUM WAGES
                              against JAB KITCHEN DESIGNERS

  31. Plaintiff, re-alleges and reaffirms paragraphs 1 through 30 as if fully set forth herein.

  32. This action is brought by Plaintiff to recover from Defendant unpaid overtime and minimum

     wage compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

     and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

     of his employees… for a work week longer than 40 hours unless such employee receives



                                                    5
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 14




     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  33. Since the commencement of Plaintiff’s employment Defendant has willfully violated the

     provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged in

     commerce for workweeks longer than forty (40) hours without compensating them for all hours

     worked in excess of forty (40) hours at a rate not less than one and one half times his regular

     rate.

  34. Specifically, Plaintiff worked in excess of forty (40) hours during each work week in which he

     was employed but he was not compensated at time and a half for any of the hours worked in

     excess of forty (40) hours each workweek.

  35. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  36. Defendant is and was, during all times hereafter mentioned, an enterprise engaged in commerce

     or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29

     U.S.C. § 203(r) and 203(s). Defendant’s business activities involve those to which the Fair

     Labor Standards Act applies.

  37. The Plaintiff was a construction worker and was at all relevant times, covered by the FLSA.

  38. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.



                                                  6
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 14




  39. Defendant has knowingly and willfully failed to pay Plaintiff at time and one half of his regular

     rate of pay for all hours worked in excess of forty (40) per week between the relevant time

     period.

  40. By reason of the said intentional, willful and unlawful acts of Defendant, Plaintiff has suffered

     damages plus incurring costs and reasonable attorneys' fees.

  41. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  42. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

     Law, to inform employees of their federal rights to overtime and minimum wage payments.

  43. As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to liquidated

     damages.

  44. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from Defendant.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

               wage and overtime compensation for hours worked in excess of forty (40) weekly, with

               interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.



                                                     7
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 14




                                           COUNT II
                                     VIOLATION OF FMWA
                               against JAB KITCHEN DESIGNERS

  45. Plaintiff re-alleges and re-avers paragraphs 1 through 30 as fully set forth herein.

  46. Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

     unpaid wages.

  47. Defendant JAB KITCHEN DESIGNERS failed to pay Plaintiff at a rate equal to the Florida

     Minimum Wage for some of the hours worked during his employment with the Defendant

     JAB KITCHEN DESIGNERS as alleged above.

  48. Plaintiff sent a written demand for these payments dated September 24, 2020. Defendant

     JAB KITCHEN DESIGNERS has failed to make any payments in accord with that demand.

  49. As a direct result of JAB KITCHEN DESIGNERS’ failure to pay Plaintiff, he has been

     damaged by not receiving wages due to him for work he performed on behalf of JAB

     KITCHEN DESIGNERS.

  50. Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s fees

     under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

                 A. Compensation to Plaintiff for unpaid wages, benefits, and other remuneration;

                 B. Liquidated damages;

                 C. Assessment against Defendant of reasonable costs and, pursuant to Florida

                     Statutes, reasonable attorney’s fees of this action; and

                 D. Such other and further relief as the court deems proper.




                                                    8
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 14




                                   COUNT III
               VIOLATION OF FLSA/OVERTIME against HERON STONE GP

  51. Plaintiff, re-alleges and reaffirms paragraphs 1 through 30 as if fully set forth herein.

  52. This action is brought by Plaintiff to recover from Defendant unpaid overtime and minimum

     wage compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

     and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

     of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  53. Since the commencement of Plaintiff’s employment Defendant has willfully violated the

     provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged in

     commerce for workweeks longer than forty (40) hours without compensating them for all hours

     worked in excess of forty (40) hours at a rate not less than one and one half times his regular

     rate.

  54. Specifically, Plaintiff worked in excess of forty (40) hours during each work week in which he

     was employed but he was not compensated at time and a half for any of the hours worked in

     excess of forty (40) hours each workweek.

  55. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  56. Defendant is and was, during all times hereafter mentioned, an enterprise engaged in commerce

     or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29

                                                    9
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 10 of 14




      U.S.C. § 203(r) and 203(s). Defendant’s business activities involve those to which the Fair

      Labor Standards Act applies.

   57. The Plaintiff was a construction worker and was at all relevant times, covered by the FLSA.

   58. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

      of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

      professional employee. Plaintiff performed manual labor tasks and did not have decision-

      making authority.

   59. Defendant has knowingly and willfully failed to pay Plaintiff at time and one half of his regular

      rate of pay for all hours worked in excess of forty (40) per week between the relevant time

      period.

   60. By reason of the said intentional, willful and unlawful acts of Defendant, Plaintiff has suffered

      damages plus incurring costs and reasonable attorneys' fees.

   61. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

   62. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

      Law, to inform employees of their federal rights to overtime and minimum wage payments.

   63. As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to liquidated

      damages.

   64. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

      29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

      incurred in this action from Defendant.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant HERON

   STONE GP:




                                                    10
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 11 of 14




           A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

           B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

               wage and overtime compensation for hours worked in excess of forty (40) weekly,

               with interest; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

               and

           E. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.

                                      COUNT IV
                       VIOLATION OF FMWA against HERON STONE GP

   65. Plaintiff re-alleges and re-avers paragraphs 1 through 30 as fully set forth herein.

   66. Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

      unpaid wages.

   67. Defendant HERON STONE GP failed to pay Plaintiff at a rate equal to the Florida Minimum

      Wage for some of the hours worked during his employment with the Defendant HERON

      STONE GP as alleged above.

   68. Plaintiff sent a written demand for these payments dated September 24, 2020. Defendant

      HERON STONE GP has failed to make any payments in accord with that demand.

   69. As a direct result of HERON STONE GP’S failure to pay Plaintiff, he has been damaged by

      not receiving wages due to him for work he performed on behalf of HERON STONE GP.

   70. Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s fees

      under Florida Statutes § 448.08.

                                                    11
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 12 of 14




   WHEREFORE, Plaintiff requests judgment as follows:

                   E. Compensation to Plaintiff for unpaid wages, benefits, and other remuneration;

                   F. Liquidated damages;

                   G. Assessment against Defendant of reasonable costs and, pursuant to Florida

                      Statutes, reasonable attorney’s fees of this action; and

                   H. Such other and further relief as the court deems proper.


                                        COUNT V
                      VIOLATION OF FLSA/OVERTIME UNPAID WAGES
                                 against JAMIE HADDIX

   71. Plaintiff, re-alleges and reaffirms paragraphs 1 through 30 as if fully set forth herein.

   72. At the times mentioned, Defendant JAMIE HADDIX was, and is now, a corporate officer of

      corporate Defendant, JAB KITCHEN DESIGNERS.

   73. JAMIE HADDIX was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair

      Labor Standards Act” [29 U.S.C. § 203(d)], in that JAMIE HADDIX acted directly in the

      interests of Defendant JAB KITCHEN DESIGNERS in relation to their employees including

      Plaintiff.

   74. Specifically, JAMIE HADDIX supervised Plaintiff, determined company payroll decisions,

      and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

   75. JAMIE HADDIX had operational control of the business and is thus jointly liable for

      Plaintiff’s damages.

   76. Defendant JAMIE HADDIX willfully and intentionally refused to properly pay Plaintiff wages

      as required by the law of the United States as set forth above and remains owing Plaintiff these

      wages since the commencement of Plaintiff’s employment with Defendants as set forth above.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

                                                    12
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 13 of 14




          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

              compensation for hours worked in excess of forty (40) weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.


                                              COUNT VI
                                       VIOLATION OF FMWA
                                       against JAMIE HADDIX

   77. Plaintiff re-alleges and re-avers paragraphs 1 through 30 as fully set forth herein.

   78. Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

      unpaid wages.

   79. JAMIE HADDIX failed to pay Plaintiff at a rate equal to the Florida Minimum Wage for some

      of the hours worked during his employment with the JAMIE HADDIX as stated above.

   80. Plaintiff sent a written demand for these payments dated September 24, 2020. JAMIE

      HADDIX has failed to make any payments in accord with that demand.

   81. As a direct result of JAMIE HADDIX’S failure to pay Plaintiff, he has been damaged by not

      receiving wages due to him for work he performed on behalf of JAMIE HADDIX.

   82. Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s fees

      under Florida Statutes § 448.08.

   WHEREFORE, Plaintiff requests judgment as follows:




                                                    13
Case 1:20-cv-24803-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 14 of 14




           A. Wages, salary, lost benefits, and any other compensation for which Defendant failed

               to pay Plaintiff;

           B. Interest on the amount found due;

           C. A jury trial on all issues so triable;

           D. Assessment against Defendant of reasonable costs and reasonable attorney’s fees of

               this action under Florida Statutes § 448.08; and

           E. Such other relief as the Court deems just and proper.



                                   DEMAND FOR JURY TRIAL

   Plaintiff, DANIEL GONZALEZ demands trial by jury on all issues and all counts of this

   Complaint so triable as a matter of right.


   Dated: November 20, 2020

                                                   PEREGONZA THE ATTORNEYS, PLLC
                                                   1414 NW 107th Ave,
                                                   Suite 302
                                                   Doral, FL 33172
                                                   Tel. (786) 650-0202
                                                   Fax. (786) 650-0200

                                                   By: /s/Nathaly Saavedra
                                                   Nathaly Saavedra, Esq.
                                                   Fla. Bar No. 118315
                                                   Email: nathaly@peregonza.com

                                                   By: /s/Juan J. Perez
                                                   Juan J. Perez, Esq.
                                                   Fla. Bar No. 115784
                                                   Email: juan@peregonza.com




                                                       14
